Citation Nr: 0827850	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
the claim for service connection for residuals of a back injury. 

2. Entitlement to service connection for coronary artery disease 
(CAD), secondary to service-connected post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the November 2004 rating decision 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of entitlement to service connection for CAD, secondary 
to service-connected PTSD being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for residuals of a back injury was most 
recently denied by rating decision of January 2001. The veteran 
was notified of that decision and of his appellate rights in a 
letter of that same month, and he did not file a timely appeal.

2. Evidence received subsequent to the January 2001 rating 
decision raises a reasonable possibility of substantiating the 
claim of service connection for residuals of a back injury. 


CONCLUSIONS OF LAW

1. The January 2001 rating decision which denied service 
connection for residuals of a back injury is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2007).

2. Evidence submitted subsequent to the January 2001 rating 
decision denying service connection for residuals of a back 
injury is new and material, and the claim is reopened. 38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It was held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that when 
a claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and advise 
the claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.   

When a claim is reopened in this circumstance, the law also 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not attach); 
see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence.)  

Because the Board presently finds that new and material evidence 
sufficient to reopen the claim has been submitted, the lack of 
Kent notice does not inure to the appellant's prejudice. Bernard 
v. Brown, 4 Vet. App. 384 (1993) (Holding in part that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant has 
been given adequate notice to respond and, if not, whether he has 
been prejudiced thereby. ).




Reopening of the Claim

A prior unappealed decision of the Board is final. 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §, 20.1100 (2007). However, if new 
and material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim. Manio v. Derwinski, 1 
Vet. App 145 (1991). When determining whether additional evidence 
is new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105 (2007). 

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a). Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, 
irrespective of the RO's determination. Wakeford v. Brown, 8 Vet. 
App. 237 (1995). 

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed. Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans v. 
Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for residuals of a back injury was most 
recently denied by rating decision of January 2001. It was 
determined that a back disorder was not shown by the service 
medical records and that the veteran's present back disorder, 
arthritis of the low back, was not shown until 2000. It was 
determined that the veteran's  present disorder could not be 
linked to service. 

Evidence submitted subsequent to the January 2001 denial includes 
VA treatment records indicating treatment for arthritis of the 
back and a June 2004 medical statement from B.O., D.C.

VA medical records are not new and material. These medical 
treatment records show ongoing treatment for the veteran's low 
back disorder over the appellate period. These medical records, 
which are new, are not material because they do not relate to an 
unestablished fact necessary to substantiate the claim. The VA 
treatment records show present treatment for arthritis of the 
back and none of that evidence links the veteran's present 
arthritis of the back to an event in service. Therefore, this 
evidence does not raise a reasonable possibility of 
substantiating the claim, and therefore, is not new and material. 

The evidence of most import to reopen the claim was Dr. B.O.'s 
June 2004 medical statement. He indicated, in pertinent part, 
that in his professional opinion, after discussing the veteran's 
present complaints with him, reviewing the historical medical 
records, including x-rays, it was as likely as not that, the 
problems the veteran had with his back were a direct result of 
injures sustained by him while serving on active duty in the U.S. 
Marine Corps in 1966. 

Presumed credible, this statement by a physician, who has the 
appropriate medical expertise, is both new and material. This 
evidence is "new," because it suggests the veteran's back 
disorder may be linked to his active service. This evidence, 
which is neither cumulative nor redundant, by itself is so 
significant that it must be considered in order to fairly decide 
the merits of the claim. By itself, it relates the veteran's back 
disorder to a specific etiology. The Board therefore finds that 
Dr. B.O.'s statement added to the file since the January 2001 RO 
decision is both new and material, and the petition to reopen the 
claim for service connection for residuals of a back injury, is 
warranted.

However, the Board finds that additional development is required 
before it may enter a final determination on the underlying 
merits of this claim. This is discussed in the Remand below.


ORDER

New and material evidence to reopen the claim of service 
connection for residuals of a back injury has been submitted, and 
to this extent only, the claim is granted.


REMAND

The veteran maintains that his back disorder was a result of 
active duty service. Additionally, the veteran also claims CAD, 
secondary to his service-connected PTSD. 

As to the veteran's claim of CAD, secondary to his service-
connected PTSD, in a September 2004 contract examination for VA 
the examiner indicated that the answer was "no" when asked if 
the veteran's heart disease was secondary to his service-
connected PTSD. He did not give any rationale for his findings. 
In an October 2004 VA examination report, the examiner stated 
that it was his opinion that the veteran's PTSD symptoms may be 
one of the risk factors which made the veteran's heart condition 
worse. This raises the theory of aggravation pursuant to 
38 C.F.R. § 3.310(b). 

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim. An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, the veteran should be provided a VA examination to 
determine the etiology of his back disorder. He should also be 
provided a VA examination to determine the true etiology of his 
CAD and also to determine if his CAD is  secondary (caused or 
made worse ) by his service-connected PTSD. 

Based on the foregoing, this case is REMANDED for the following:

1. The veteran should undergo a VA orthopedic 
examination. All indicated studies should be 
performed. The examiner must specifically 
acknowledge receipt and review of the claims 
folder and a copy of this remand in 
conjunction with the examination. The 
examiner is asked to address, after reviewing 
the entire claims folder, whether the 
veteran's arthritis of the low back or any 
other back disorder presently diagnosed, is 
at least as likely as not the  result of his 
active service. A rationale must be provided 
for any findings rendered. 

2. The veteran should undergo a VA cardiology 
examination. All indicated studies should be 
performed. The examiner must specifically 
acknowledge receipt and review of the claims 
folder and a copy of this remand in 
conjunction with the examination. The 
examiner is asked to address, after reviewing 
the entire claims folder, whether the 
veteran's CAD is at least as likely as not 
the due to or aggravated (worsened) by his 
service-connected PTSD. A rationale must be 
provided for any findings rendered.

Thereafter, the RO/AMC will readjudicate the issues set forth 
above. The RO/AMC must ensure that all directed factual and 
medical development as noted above is completed. In the event 
that the examination reports do not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. 
§ 4.2. 

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, he and his representative, should be provided with 
an appropriate Supplemental Statement of the Case, which sets 
forth the applicable legal criteria pertinent to this appeal, to 
include the laws and regulations on service connection, and 
secondary service connection. They should be given an opportunity 
to respond. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. The RO and the veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts. It has been held that compliance by the Board or the RO 
is neither optional nor discretionary. Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further notice 
is obtained, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).

			

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


